Citation Nr: 0000974	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-12 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative residuals, excision of a sebaceous cyst, right 
cheek.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals, excision of a sebaceous cyst, left 
cheek.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.

The veteran has submitted a claim for service connection for 
hearing loss, which is currently under development by the RO.  
In addition to the service connects scars on the veteran's 
cheeks, service connection is also in effect for 
postoperative status, excision of the left preauricular 
sinus, rated as noncompensable.  The veteran submitted a 
claim for benefits in April 1997.  He indicated that he 
wanted to reopen his claim for service connection for hearing 
loss, scars, and an ear condition.  The Board construes this 
statement as being claims for service connection for a 
disability of the sebaceous gland and an increased rating for 
postoperative status, excision of the left preauricular 
sinus.  These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  This includes the duty to 
conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran's disabilities are currently evaluated under 
diagnostic code 7805. Diagnostic code 7805 provides that 
scars may be rated based on the limitation of motion of the 
part affected.  A 10 percent rating is also warranted under 
diagnostic code 7803 for scars which are superficial, poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent rating is warranted for superficial scars, 
which are tender and painful on objective demonstration. 

A hearing was held before a member of the Board sitting at 
Atlanta, Georgia in November 1999.  At that time the veteran 
testified that the scars were tender and painful.  He stated 
that he experienced drainage into his ears, which resulted in 
hearing loss.  He indicated that he was to be evaluated at 
the Decatur VA medical facility in December for hearing loss. 

The most recent VA examination in July 1999 did not specify 
whether the scars were tender and painful on objective 
demonstration.  In the veteran's notice of disagreement he 
indicated that the scars were sensitive, tender and painful 
to touch. In view of these facts, the Board is of the opinion 
that another examination is warranted.  

Accordingly, the case is Remanded for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
of the disabilities in issue.

2.  The RO should request the Decatur VA 
medical facility to furnish copies of all 
current treatment records, to include 
December 1999.

3.  A VA examination should be conducted 
in order to determine the nature and 
severity of the veteran's postoperative 
residuals, excision of a sebaceous cyst, 
both cheeks and postoperative status, 
excision of the left preauricular sinus.  
All testing deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  It is requested the 
examiner describe all symptoms and 
findings, to include whether the scars 
are poorly nourished, with repeated 
ulceration or are tender and painful on 
objective demonstration or result in any 
limitation of motion of any involved 
area.  Color photographs of the involved 
area should be included in the 
examination report.

4. After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




